         Case 1:19-cr-00696-PAE Document 82 Filed 01/19/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      January 19, 2020

BY CM/ECF
The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Ari Teman,
               S2 19 Cr. 696 (PAE)

Dear Judge Engelmayer:

        The Government respectfully writes in opposition to defendant Ari Teman’s motion to
preclude the Government from calling Karen Finocchio, a witness from Bank of America based
on an alleged non-compliance with Giglio obligations. Because the Government has complied with
its Giglio obligation and the defendant seeks records that do not constitute impeachment material
for Ms. Finocchio, the defendant’s motion should be denied.

       The Government intends to call Ms. Finocchio as its first witness. Ms. Finocchio is
employed by Bank of America as a senior investigator. Ms. Finocchio will testify about Bank of
America records, the process by which Bank of America reimbursed the customers against whose
accounts the checks at issue were drawn, and the loss sustained by Bank of America. The
Government conducted a full Giglio inquiry of Ms. Finocchio and produced Jencks Act material
for Ms. Finocchio.

         The defense now moves to preclude Ms. Finocchio’s testimony on the ground that the
Government failed to produce Giglio material for Ms. Finocchio. Teman argues that he “put the
Government on notice of the following cases and governmental announcements” and lists
approximately seven different lawsuits. Teman does not explain what the lawsuits are about or
how they relate to Bank of America, Ms. Finocchio, or this case. It does not appear from the case
names that this Office was a party to any of the lawsuits. (Mot. at 1-2). Instead, Teman argues that
“this is not a case where Bank of America is simply a witness because it has records in its
possession, custody, or control. In this case, Bank of America is the alleged victim of the bank
fraud charged in Counts 1 and 2 . . . . Given the extensive governmental investigations and
litigation against Bank of America, Teman reasonably believes that the Government has failed to
comply with its constitutional duty under Giglio.” (Mot. at 2). He further argues that that given the
extensive litigation of Bank of America against the Federal and State governments, Teman
reasonably believes that Bank of America has received a benefit, including but not limited to
          Case 1:19-cr-00696-PAE Document 82 Filed 01/19/20 Page 2 of 2
 Hon. Paul A. Engelmayer                                                                    Page 2
 December 6, 2019

dropped or reduced charges . . . . and leniency for known but uncharged criminal conduct.” (Mot.
2-3).

         As an initial matter, Teman fails to explain how the existence of civil lawsuits involving
Bank of America could possibly constitute Giglio material for Ms. Finocchio. The Government
has learned from Ms. Finocchio that she did not have any involvement in any of the lawsuits Teman
lists or the facts underlying those lawsuits. Teman offers no facts to the contrary. Accordingly,
there is no basis to conclude that the lawsuits or any material related to them could constitute
Giglio material for Ms. Finocchio. Cf. United States v. McGowan, 58 F.3d 8, 15-16 (2d Cir. 1995)
(affirming district court’s refusal to permit impeachment of credibility of individual the
Government did not call as trial witness).

       Second, even if the Government’s Giglio obligation for Ms. Finocchio extended to the
conduct of her employer, Bank of America (and it does not), there is no basis to conclude that the
lawsuits Teman identifies constitutes impeachment material, and indeed they do not. There is
simply no connection between the lawsuits Teman identifies and this case, in which Teman’s
negotiation of fake checks caused a loss to Bank of America of approximately $260,000.
Accordingly, Teman is flatly incorrect in assuming that Bank of America—the victim of Teman’s
fraud, or Ms. Finocchio, who is testifying pursuant to a trial subpoena—somehow received a
“benefit” from the Government. His suggestion to the contrary is nonsensical.

    Finally, Teman’s argument fails because the Government’s Giglio obligation extends only to
material within the possession of the prosecution team. See, e.g., United States v. Stein, 424 F.
Supp. 2d 720 (S.D.N.Y. Apr. 7, 2006) (holding that defense was not entitled to material in
possession of Internal Revenue Service). Here, the prosecution team is not in possession of
material related to the lawsuits Teman identifies, which do not appear to involve the U.S.
Attorney’s Office for the Southern District of New York, and have nothing to do with this case.
Accordingly, even if some Giglio obligation attached to the lawsuits (and it does not), there would
be no material to disclose.

       Accordingly, for these reasons, Teman’s motion to preclude the Government from calling
Ms. Finocchio should be denied.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney for the
                                                     Southern District of New York

                                               By:      /s/
                                                     Kedar S. Bhatia
                                                     Assistant United States Attorney
                                                     (212) 637-2465

cc: Justin Gelfand, Esq.
    Joseph DiRuzzo, Esq.
